No error appears in this record, except the inclusion of interest. The evidence sustains an advancement or ademption but not the theory of a loan. *Page 372 
Therefore, interest should not have been included. (Cole v.Andrews, 83 App. Div. 285; affd., 176 N.Y. 374.)
The order of the Appellate Division and the decree of the Surrogate's Court should be modified in accordance with this memorandum and as so modified affirmed, without costs.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN and FINCH, JJ., concur; CROUCH, J., not sitting.
Ordered accordingly.